DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/08/2020 was considered by the examiner.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. William Brogan on 01/28/2022.
The application has been amended as follows: 
(Currently Amended) A method comprising:
reporting, to a product tracking and reporting system, information comprising an
indication of a location of a delivery item and a tracking number associated with the delivery
item;
receiving, from a user via an application, a request to access a tracking interface of a
product tracking and reporting system, wherein the request comprises a serial number
associated with the tracking number; and
providing, to the user and in response to receiving the request, the location and
information describing features or services associated with the delivery item;
whereby the application performs operations comprising:
extracting, from a serial barcode associated with the delivery item 
automatically navigating the user to the website, and

into the tracking interface via the website, wherein the providing the location and the
information describing features or services associated with the delivery item is based on the
automatically entering the serial number into the tracking interface.

2. (Original) The method of claim 1, wherein the tracking number is the serial number.

3. (Original) The method of claim 1, wherein the user captures an image of the serial bar
code comprising the serial number using the application on a mobile device.

4. (Original) The method of claim 1, wherein the serial number is associated with a plurality
of tracking numbers.

5. (Currently Amended) The method of claim 1, further comprising:
providing [[the]] a postal tracking product to the user via the website associated with the
tracking interface; and
associating the serial number with an account; and
wherein providing, to the user, the location further comprises:
determining that the serial number is associated with the account before providing the
location.

6. (Original) The method of claim 1, wherein the tracking bar code:
is a 12 module by 36 module data matrix;
uses a ECC200 error correction code; and

1SO/IEC 15416:2000, measured with a ten millimeter aperture in the red spectral range
between 630 nanometers and 675 nanometers.

7. (Original) The method of claim 1, wherein the tracking bar code comprises 22 data blocks
comprising:
a two-digit Retail Channel Application Identifier;
a three-digit Service Type Code;
a single-digit channel identifier;
a six-digit mailer identifier;
a nine-digit tracking number; and
a single-digit modulus 10 check digit.

8. (Currently Amended) A system comprising:
a processing system comprising one or more processors; and
a memory system comprising one or more computer-readable media, wherein the one
or more computer-readable media contain instructions that, when executed by the processing
system, cause the processing system to perform operations comprising:
reporting, to a product tracking and reporting system, information comprising an
indication of a location of a delivery item and a tracking number associated with the delivery
item;
receiving, from a user via an application, a request to access a tracking interface of a
product tracking and reporting system, wherein the request comprises a serial number
associated with the tracking number;
the delivery item 
automatically navigating, by the application, the user to the website;
automatically entering, by the application, the serial number associated with the
tracking number into the tracking interface via the website; and
providing, by the application, to the user and in response to receiving the request, the
location and information describing features or services associated with the delivery item based
on the automatically entering, by the application, the serial number into the tracking interface.

9. (Original) The system of claim 8, wherein the tracking number is the serial number.

10. (Original) The system of claim 8, wherein an image of the serial bar code is received via
user input on the application residing in a mobile device.

11. (Original) The system of claim 8, wherein the serial number is associated with a plurality of
tracking numbers

12. (Currently Amended) The system of claim 8, the operations further comprising:
providing [[the]] a postal tracking product to the user via the website associated with the
tracking interface; and
associating the serial number with an account; and
wherein providing, to the user, the location further comprises:
determining that the serial number is associated with the account before providing the
location.

13. (Original) The system of claim 8, wherein the tracking bar code:
is a 12 module by 36 module data matrix;
uses a ECC200 error correction code;
is an overall symbol grade "A", based on the 1SO/IEC standard provided in
1SO/IEC 15416:2000, measured with a ten millimeter aperture in the red spectral range
between 630 nanometers and 675 nanometers.

14. (Original) The system of claim 8, wherein the tracking bar code comprises 22 data blocks
comprising:
a two-digit Retail Channel Application Identifier;
a three-digit Service Type Code;
a single-digit channel identifier;
a six-digit mailer identifier;
a nine-digit tracking number; and
a single-digit modulus 10 check digit.
15. (Currently Amended) A non-transitory computer readable storage medium comprising instructions for causing one or more processors to perform operations comprising:
reporting, to a product tracking and reporting system, information comprising an
indication of a location of a delivery item and a tracking number associated with the delivery
item;
receiving, from a user via an application, a request to access a tracking interface of a
product tracking and reporting system, wherein the request comprises a serial number
associated with the tracking number;
the delivery item 
automatically navigating, by the application, the user to the website;
automatically entering, by the application, the serial number associated with the
tracking number into the tracking interface via the website; and
providing, by the application, to the user and in response to receiving the request, the
location and information describing features or services associated with the delivery item based
on the automatically entering, by the application, the serial number into the tracking interface.

16. (Original) The non-transitory computer readable storage medium of claim 15, wherein the
tracking number is the serial number.

17. (Original) The non-transitory computer readable storage medium of claim 15, wherein an
image of the serial bar code is received via user input on the application residing in a mobile
device.

18. (Original) The non-transitory computer readable storage medium of claim 15, wherein the
serial number is associated with a plurality of tracking numbers.

19. (Currently Amended) The non-transitory computer readable storage medium of claim 15, the
operations further comprising:
providing [[the]] a postal tracking product to the user via the website associated with the
tracking interface; and
associating the serial number with an account; and

determining that the serial number is associated with the account before providing the
location.

20. (Original) The non-transitory computer readable storage medium of claim 15, wherein the
tracking bar code:
is a 12 module by 36 module data matrix;
uses a ECC200 error correction code;
is an overall symbol grade "A", based on the ISO/IEC standard provided in
ISO/IEC 15416:2000, measured with a ten millimeter aperture in the red spectral range
between 630 nanometers and 675 nanometers.

21. (Original) The non-transitory computer readable storage medium of claim 15, wherein the
tracking bar code comprises 22 data blocks comprising:
a two-digit Retail Channel Application Identifier;
a three-digit Service Type Code;
a single-digit channel identifier;
a six-digit mailer identifier;
a nine-digit tracking number; and
a single-digit modulus 10 check digit.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner is unaware of any prior art, alone or in combination, which discloses the following claim 1 limitations and their claim 8 and 15 equivalent: “receiving, from a user via an application, a request to access a tracking interface of the product tracking and reporting system, wherein the request comprises a serial number associated with the tracking number; and providing, to the user and in response to receiving the request, the location and information describing features or services associated with the delivery item; whereby the application performs operations comprising: extracting, from a serial barcode associated with the delivery item, the serial number and a website associated with the tracking interface, automatically navigating the user to the website, and automatically entering the serial number associated with the tracking number into the tracking interface via the website, wherein the providing the location and the information describing features or services associated with the delivery item is based on the automatically entering the serial number into the tracking interface.”
The closest applied prior art is Baker (US 2004/0230543). Baker is directed towards a method for retrieving mail tracking details of a mailpiece sent to a recipient using a stored image of the mailpiece. A mailpiece is provided with a unique mailpiece tracking identifier and the identifier is stored in a database. An image of the mailpiece is then acquired and also stored in the database in association with the unique mailpiece tracking identifier. While Baker teaches the receiving of the images and tracking information of the mailpiece on the backend side, it fails to disclose the limitation tied to the user application as recited in the claim. 
The closest applied prior art is Witmond (US 2006/0089921). Witmond is directed towards A code is printed on the mailpiece that can include an identification of a metering 
The closest applied prior art is Beadles (US 2017/0132565). Beadles is directed towards a method includes receiving a request to activate a scannable parcel tag having a logical link associated therewith, receiving parcel information for the scannable parcel tag, the parcel information having at least shipping data, storing in a database record, the parcel information, and associating the scannable parcel tag with the parcel information. While Beadles disclose extracting a logical link from the mailpiece indicia, it fails to disclose the limitation tied to the user application as recited in the claim. 
The closest non-applied prior art is Bleumer, “Electronic Postage Systems: Technology, Security, Economics”, published by Springer, in 2007, hereinafter “Bleumer”. Bleumer is directed towards discussing the electronic postage system available and the technology behind. However, Bleumer fails to disclose any of the limitation tied to the user application as recited in the claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628